Name: Commission Regulation (EEC) No 2933/87 of 30 September 1987 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: plant product;  trade policy;  prices
 Date Published: nan

 No L 278/46 Official Journal of the European Communities 1 . 10 .- 87 COMMISSION REGULATION (EEC) No 2933/87 of 30 September 1987 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, relating to the detailed rules for the buying in of oil seeds by intervention agencies in Spain and Portugal (*) stipu ­ lates that during the period 1 November to 31 December 1987 the minimum quantities of oil seeds that may be offered for intervention in Spain and in ^Portugal are 60 and 30 tonnes respectively ; whereas this provision will remain applicable after this Regulation enters into force ; Whereas under the Act of Accession of _ Spain and Portugal prices and aid in these countries for certain oil and fat sector products differ from those applicable in the rest of the Community and the market in these products in the two countries, particularly in oil seeds, is subject to trade restrictions until 31 December 1990 ; whereas consequently the markets in both countries present special characteristics requiring specific arrangements for reporting market prices in connection with the triggering off and termination of intervention purchasing ; Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 26 (3) thereof, Whereas Article 26 ( 1 ) of Regulation No 136/66/EEC provides - that rape and sunflower seed may be bought in by an intervention agency, in particular where the Community market price for such seeds is lower than the buying-in price ; whereas Article 2 of Commission Regu ­ lation No 282/67/EEC (3), as last amended by Regulation (EEC) No 2709/87 (4), must specify the conditions under which intervention buying is to be authorized or suspended and the components to be taken into account for determining the Community market prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of tne Management Committee for Oils and Fats, Whereas recourse to intervention on the slightest move ­ ment of prices must be avoided ; whereas intervention purchasing should be triggered off only if market prices persistently remain below the intervention price ; whereas a period of at least two weeks during which market prices are lower than the intervention price, should be required ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation No 282/67/EEC is hereby replaced by the following : 'Article 2 Whereas market prices recorded at locations outside production areas must be corrected by an amount repre ­ senting the costs of movement between the main produc ­ tion areas and these locations ; whereas this must be a fixed amount set on the s basis of the different forms of transport used and of the distances between the produc ­ tion areas and these locations : Whereas if the intervention arrangements are to run satis ­ factorily the number of locations at which prices are recorded must be kept to a strict minimum ; Whereas it is necessary for the Commission to obtain information on seed market prices in the Community ; 1 . Without prejudice to Regulation (EEC) No 605/86, any holder of uniform batches of at least 100 tonnes of either rape or sunflower seed harvested within the Community shall be entitled to offer that seed to the intervention agency on the terms laid down in this Regulation . 2 . Intervention purchasing during the period indi - ' cated in Article 26 ( 1 ) of Regulation No 136/66/EEC shall be decided on , by the procedure laid down in Article 38 of that Regulation , if for a period of two consecutive weeks the market price for the week , recorded as provided for in paragraph 6* remains below the intervention price applicable for the week . Whereas Commission Regulation (EEC) No 605/86 of 28 February 1986 laying down transitional arrangements (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3) OJ No 151 , 13 . 7. 1967, p . 1 . (4) OJ No L 260, 10 . 9 . 1987, p. 7 . 0 OJ No L 58 , 1 . 3 . 1986, p. 27 . No L 278/471 . 10 . 87 Official Journal of the European Communities recorded at the said centres since Wednesday of the previous week and of all factors entering into the formation of these prices . 6 . The prices indicated in paragraph 5 shall be reduced by 0,7 ECU per 100 kilograms . The market price to be used for the purposes of para ­ graphs 2 and 3 shall be determined from the prices notified for each centre reduced by the abovemen ­ tioned amount. . 7 . In the cases of Spain and of Portugal, interven ­ tion purchasing shall be decided on if the prices recorded, as provided for in the previous paragraphs, - for Seville and for Lisbon respectively fall below the intervention price applicable for the Member State . However in the case of prices recorded at Seville the amount to be deducted shall be 0,5 ECU per 100 kilo ­ grams . A decision to terminate intervention purchasing Shall be taken if the situation described in paragraph 3 pertains at the centre .' Article 2 This' Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 3 . Intervention purchasing shall be terminated, by the procedure indicated in paragraph 2, if the market price recorded as provided for in paragraph 6 remains for three consecutive weeks at a level no lower than the intervention price applicable during that period . Offers made before the decision terminating interven ­ tion purchasing shall , however, remain valid . 4 . Market prices as mentioned in Article 26 ( 1 ) of Regulation No 136/66/EEC shall mean the wholesale prices for a product delivered to store but not un ­ loaded at the centres indicated in this paragraph and , in paragraph 7. The prices shall be for seed produced in the Member State in which the price is being recorded arid shall be adjusted to discount the difference between the seed in question and standard quality seed . The centres used shall be  for - rape seed : Dieppe , Hamburg, Stuttgart and Liverpool,  for sunflower seed : Bordeaux and Ancona. 5 . Member States in which the price recording centres are located shall notify the Commission , by Wednesday of each week at the latest, of prices This Regulation shall be .binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President